Case 3:19-cv-00602-BJD-MCR Document 36-1 Filed 06/19/20 Page 1 of 3 PageID 460




                              UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

RHONDA JONES,                                 )
                                              )
               Plaintiff,                     )
       v.                                     ) CASE NO.: 3:19-CV-000602-BJD-MCR
                                              )
NATIONAL CREDIT SYSTEMS, INC.,                )
                                              )
            Defendants.                       )
________________________________

     DEFENDANT NATIONAL CREDIT SYSTEMS, INC.’S OFFER OF JUDGEMENT
                       DIRECTED TO PLAINTIFF

       Pursuant to Fed. R. Civ. P. 68, Defendant National Credit Systems, Inc. (“NCS”) hereby serves

an offer to allow judgment to be taken against it and in favor of Plaintiff, Rhonda Jones, as follows:

       1.      NCS makes this Offer of Judgment as to all claims brought against NCS as set forth in

Plaintiff’s Complaint and any amendments thereto.

       2.      This Offer is being made to Plaintiff only.

       3.      NCS shall pay Plaintiff Rhonda Jones the total amount of One Thousand and One

Dollars and 00/100 ($1,001.00), in full and final satisfaction of any and all damages sought from NCS

in the above-captioned action.

       4.      NCS shall also pay an additional amount for reasonable attorney’s fees and costs

incurred by Plaintiff Rhonda Jones in the above-captioned action through the date of service of this

Offer of Judgment. Such fees and costs shall be in an amount agreed to by the parties, or if they are

unable to agree, as determined by the Court upon Motion.



                                                   1
Case 3:19-cv-00602-BJD-MCR Document 36-1 Filed 06/19/20 Page 2 of 3 PageID 461




        5.      The judgment entered in accordance with this Offer shall be in total settlement of any

and all claims arising from the allegations in Plaintiff Rhonda Jones’ Complaint, or which could be

brought through present day.

        6.      This Offer is made solely for the purposes specified in Fed. R. Civ. P. 68 and is not an

admission of liability by NCS.

        7.      In accordance with Rule 68, if this Offer is not accepted by Plaintiff within fourteen

(14) days after service of this Offer, the Offer shall be deemed withdrawn and evidence of this Offer

will be inadmissible except in any proceeding to recover costs. If this Offer is not accepted by Plaintiff

and the judgment finally obtained by Plaintiff is not more favorable than this Offer, Plaintiff must pay

their costs and attorney's fees incurred after service of this Offer, as well as NCS’s costs as allowed by

the rules of this District.

Accepted: _______________________

Date: ________________

                                         Respectfully submitted,


                                         MESSER STRICKLER, LTD.

                                 By:     /s/ Erika M. Smith
                                         LAUREN M. BURNETTE, ESQUIRE
                                         FL Bar No. 0120079
                                         ERIKA M. SMITH, ESQUIRE
                                         FL Bar No. 012438
                                         12276 San Jose Blvd.
                                         Suite 718
                                         Jacksonville, FL 32223
                                         (904) 527-1172
                                         (904) 683-7353 (fax)
                                         lburnette@messerstrickler.com
                                                    2
Case 3:19-cv-00602-BJD-MCR Document 36-1 Filed 06/19/20 Page 3 of 3 PageID 462




                                      esmith@messerstrickler.com
                                      Counsel for Defendant National Credit Systems, Inc.

Dated: September 12, 2019



                             CERTIFICATE OF SERVICE

       I certify that on September 12, 2019, a true copy of the foregoing document was served as

follows:

   By Email and U.S. Mail, Postage Prepaid           By Email and U.S. Mail, Postage Prepaid
   Adam Thoresen                                     Thomas R. Pycraft, Jr.
   Jacksonville Area Legal Aid                       Pycraft Legal Services, LLC
   126 W. Adams St                                   2825 Lewis Speedway Unit 107
   Jacksonville, FL 32202                            St Augustine, FL 32084
   Adam.thoresen@jaxlegalaid.org                     tom@pycraftlaw.com
   Counsel for Plaintiff                             Counsel for Plaintiff


                                      Respectfully submitted,


                                      MESSER STRICKLER, LTD.

                               By:    /s/ Erika M. Smith
                                      LAUREN M. BURNETTE, ESQUIRE
                                      FL Bar No. 0120079
                                      ERIKA M. SMITH, ESQUIRE
                                      FL Bar No. 012438
                                      12276 San Jose Blvd.
                                      Suite 718
                                      Jacksonville, FL 32223
                                      (904) 527-1172
                                      (904) 683-7353 (fax)
                                      lburnette@messerstrickler.com
                                      esmith@messerstrickler.com
                                      Counsel for Defendant National Credit Systems, Inc.

Dated: September 12, 2019
                                                 3
